     Case 5:19-cv-00223 Document 79 Filed 08/10/21 Page 1 of 4 PageID #: 591




                         UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                             AT BECKLEY


DONALD R. JONES, II and
KIMBERLY A. JONES,

                               Plaintiffs,

v.                                                   CIVIL ACTION NO. 5:19-cv-00223

LACLEDE CHAIN MANUFACTURING
COMPANY, LLC, a Missouri, LLC,

                               Defendant.


                          MEMORANDUM OPINION AND ORDER

                 Pending is Laclede Chain Manufacturing Company, LLC’s Renewed Motion for

Summary Judgment [Doc. 71], filed February 22, 2021. Plaintiffs Donald R. Jones, II and

Kimberly A. Jones responded in opposition [Doc. 74] on March 8, 2021, to which Laclede Chain

Manufacturing Company, LLC replied [Doc. 75] on March 15, 2021.

                                                I.

                 Laclede Chain Manufacturing Company, LLC (“Laclede”) is a limited liability

company with its principal place of business in Fenton, Missouri. Laclede is a manufacturer of

industrial chain products including the subject 5/16” Grade 70 Clevis grab hook. Plaintiff Donald

R. Jones, II (“Mr. Jones”) was employed by Marfork Coal Company, LLC (“Marfork”), in Raleigh

County, West Virginia, at the Slip Ridge Mine as an outside utility worker at all relevant times.

[Doc. 1 at 5].

                 Prior to August 2017, Marfork mine clerk Roy Stephenson purchased the subject

hook from United Central Industrial Supply, a supplier who purchased products from Laclede.
    Case 5:19-cv-00223 Document 79 Filed 08/10/21 Page 2 of 4 PageID #: 592




[Doc. 74-9 at 5]. Marfork purchased the products to assist in transporting supplies and materials

throughout the mine. [Doc. 1 at 5]. The purchased chains and hooks came attached and were

contained in a barrel. [Doc. 74-9 at 3, 4]. The label on the barrel stated that the chains and hooks

were for “TRANSPORT” with a working load limit of 4,700 pounds and were not to be used for

overhead lifting. [Doc. 74-15].

               On August 3, 2017, Mr. Jones utilized the subject hook to transport a welding box

by way of a scoop machine. [Doc 1 at 5]. During transport, the subject hook broke, and a severed

piece of the hook struck Mr. Jones’ left cheek. [Id.]. That impact resulted in a laceration which has

taken multiple surgeries to repair and caused permanent damage. [Id.].

               On March 27, 2019, Plaintiffs instituted this product liability action against

Laclede. Laclede seeks summary judgment on the remaining failure to warn claim and argues that

the design defect claim should be excluded as it was alleged for the first time in Plaintiffs’

response. 1



                                                II.

               Federal Rule of Civil Procedure 56 provides that summary judgment is proper

where “the movant shows that there is no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The burden is on the nonmoving

party to show that there is a genuine issue of material fact for trial. Anderson v. Liberty Lobby,


        1
          Claims raised for the first time in a reply are generally not reviewable. See, e.g., Carter
v. Lee, 283 F.3d 240, 252 n.11 (4th Cir. 2002) (“this Court normally views contentions not raised
in an opening brief to be waived”); Cutera v. Bd. of Supervisors of La. State Univ., 429 F.3d 108,
113 (5th Cir. 2005) (“A claim which is not raised in the complaint but rather is raised only in
response to a motion for summary judgment is not properly before the court.”).

                                                 2
    Case 5:19-cv-00223 Document 79 Filed 08/10/21 Page 3 of 4 PageID #: 593




Inc., 477 U.S. 242, 248 (1986). “The nonmoving party must do so by offering ‘sufficient proof in

the form of admissible evidence’ rather than relying solely on the allegations of her pleadings.”

Guessous v. Fairview Prop. Invs., LLC, 828 F.3d 208, 216 (4th Cir. 2016) (quoting Mitchell v.

Data Gen. Corp., 12 F.3d 1310, 1316 (4th Cir. 1993)).

                 The Court must “view the evidence in the light most favorable to the [nonmoving]

party.” Tolan v. Cotton, 572 U.S. 650, 657 (2014) (internal quotation marks omitted); Variety

Stores, Inc. v. Wal-Mart Stores, Inc., 888 F.3d 651, 659 (4th Cir. 2018). “The court . . . cannot

weigh the evidence or make credibility determinations.” Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 569 (4th Cir. 2015); see also Lee v. Town of Seaboard, 863 F.3d 323, 327

(4th Cir. 2017). In general, if “an issue as to a material fact cannot be resolved without observation

of the demeanor of witnesses in order to evaluate their credibility, summary judgment is not

appropriate.” Fed. R. Civ. P. 56 advisory committee’s note to 1963 amendment.



                                                 III.

                 To recover on a failure to warn claim, a plaintiff must establish that (1) the

defendant manufactured the product, (2) the use of the product, which was reasonably foreseeable

to the manufacturer, involved a substantial danger that would not be readily recognized by the

ordinary use of the product, (3) the manufacturer failed to give adequate warnings of such danger,

and (4) the manufacturer’s failure to provide adequate warnings was a proximate cause of

plaintiff’s injuries. See Ilosky v. Michelin Tire Corp., 307 S.E.2d 603 (1983). The “determination

of whether a defendant’s efforts to warn of a product’s dangers are adequate is a jury question.”

Id. at Syl. Pt. 4.


                                                  3
    Case 5:19-cv-00223 Document 79 Filed 08/10/21 Page 4 of 4 PageID #: 594




               In viewing the record in the light most favorable to Plaintiffs, the Court finds that

genuine issues of material fact exist as to the adequacy of Laclede’s warning label.

               Accordingly, the Court DENIES Laclede’s Renewed Motion for Summary

Judgment [Doc. 71], except to the extent that the untimely and improperly raised design defect

claim is deemed not a part of this action.

               The Court DIRECTS the Clerk to send a copy of this written opinion and order to

counsel of record and to any unrepresented party.

                                                     ENTERED:        August 10, 2021




                                                 4
